Title: Joseph Miller to Thomas Jefferson, 29 February 1816
From: Miller, Joseph
To: Jefferson, Thomas


          
             Hon: Frind
            Norfolk Febry 29th 1816—
          
          yours of the 17 I Recd yesterday I Recd with Pleasure—Mr Murry has Sent me a Copey of the Law Mr Hayes has Taken me in but Not So Much as I thought of it will be from 1600 1700 Dollrs the Deeds of Every thing I have Got Safe but he had the Goodness to offer the houses for Saile Privitely for Cash the Week before he Left he Baught a very fine Schr and a Cargo of Tobaco with Others Articles Cleared her out for New york a Frinch Captain on Board no one in Norfolk had the Least Idea on him, is Famuly and him went on Board he Told people is Famuly was Going to New york and he was Going Down the Bay he Sent a Gigg to Bring him Back the, Pillot Went out of the Capes with them and the Pillot Left he Said He woold Go on and See how the Schor sailed—it was 3 Days before the Newes Came but where thay have Gon  no Person Knows but he Left 120000 Dollrs to Pay and nothing to Pay it with I have Got Sum Corks from New york Very Good ones I will Send them by the first Vesoll that Comes to Richmond—I will Offer Sume Part of the Properity for Sale Next Week—But thes Place is Verry Dull Nothing Dowing but Merchents Stoping Every Other Day and I am afraid It Will be Sume Time before thes Place Recover its Selfe—
          
            I Rem your Obnt st
            Joseph Miller
          
        